           Case 2:16-cr-00167-TLN Document 62 Filed 10/21/20 Page 1 of 2



 1
     DONALD H. HELLER, SBN 55717
 2   DONALD H. HELLER,
     A Law Corporation
 3   3638 American River Drive
     Sacramento, CA 95864
 4
     Telephone: (916) 974-3500
 5   Facsimile: (916) 520-3497
     E-Mail: dheller@donaldhellerlaw.com
 6
 7   Attorneys for Defendant
     Kevin Lee Co
 8
 9                                       UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11
12    UNITED STATES OF AMERICA                                Case No. 2:16-CR-167 TLN
13
                     Plaintiff,
14                                                            STIPULATION AND ORDER TO
15                vs.                                         CONTINUE JUDGMENT AND
                                                              SENTENCING HEARING MARCH 11,
16                                                            2021
17    KEVIN LEE CO,

18                Defendant.
19
20               IT IS HEREBY STIPULATED, by and between Assistant United States Attorney
21   Brian A. Fogerty, counsel for the plaintiff United States of America, and defendant Kevin
22   Lee Co, by and through his attorney Donald H. Heller, that the Judgment and
23   Sentencing Hearing scheduled for October 29, 2020 at 9:30 a.m. be continued to March
24   11, 2021, at 9:30 a.m., by the agreement of the parties.
25
26   //
27   //
28
                                                            -1-
          Stipulation to Continue Judgment and Sentencing                  Case No. 2:16-CR-167 TLN
       Case 2:16-cr-00167-TLN Document 62 Filed 10/21/20 Page 2 of 2



 1
 2   Dated: October 20, 2020                            McGregor Scott
                                                        United States Attorney
 3
 4
                                                        /s/ Brian A. Fogerty
 5
                                                        Brian A. Fogerty
 6                                                      Assistant U.S. Attorney
 7
                                                        /s/ Donald H. Heller
 8                                                      Attorney for Defendant
 9                                                      Kevin Lee Co
10
                                                        ORDER
11
             GOOD CAUSE APPEARING Based upon the representations of counsel and the
12
13   stipulation of the parties, IT IS HEREBY ORDERED that:

14           The Judgment and Hearing scheduled for October 29, 2020 is vacated and
15   continued to March 11, 2021, at 9:30 a.m.
16
17
18           IT IS SO ORDERED.

19
     Dated: October 21, 2020
20                                                             Troy L. Nunley
21                                                             United States District Judge

22
23
24
25
26
27
28
                                                         -2-
      Stipulation to Continue Judgment and Sentencing                         Case No. 2:16-CR-167 TLN
